t c memo united_states tax_court seagate technology inc successor_in_interest to seagate peripherals inc f k a conner peripherals inc petitioner v commissioner of internal revenue respondent docket no filed date p a domestic_corporation entered into a cost-- sharing_agreement with its foreign subsidiaries in connection with certain intangibles that were transferred to the subsidiaries r determined that p should have included in the cost-sharing pool the cost of stock_options for p’s employees who performed the research_and_development regarding the intangibles where there is a bona_fide cost-sharing arrangement r may make allocations only to reflect each participant’s arm’s-length share of the cost of the risks of developing the property sec_1_482-2 income_tax regs p contends that r is limited to making allocations only where r is aware of actual arm’ s-length circumstances where the cost of stock_options is shared p also contends that for purposes of summary_judgment r’s reliance on an expert’s opinion is not a fact for purposes of deciding whether the parties have a genuine dispute about a material fact held under the regulations r is not required to be aware of arm’s-length circumstances as a prereguisite to the making of a determination allocating a cost in connection with a sharing_agreement held further petitioner has not shown that there is no genuine issue of material fact mark a oates thomas v m linguanti john m peterson jr mary be wynn and andrew p crousore for petitioner debra k estrem jeffrey a hatfield michael j cooper bryce a kranzthor ewan d purkiss and mark s heroux for respondent memorandum opinion gerber judge petitioner moved for partial summary judgment’ concerning what has been denominated the section stock_option cost-sharing issue in particular petitioner questions whether respondent may employ sec_482 to make an ' petitioner has filed two motions for partial summary_judgment this opinion addresses the issue that the parties have denominated the sec_482 stock_option cost-sharing issue the other summary_judgment motion involves what has been denominated the read-rite issue addressing whether the relation_back_doctrine established in 344_us_6 applies in characterizing petitioner’s gain on the sale of stock for purposes of sec_954 see seagate technology inc v commissioner tcmemo_2000_ all section references are to the internal_revenue_code in effect for the and tax years and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated allocation to include petitioner’s cost if any of employee stock_options in the cost-sharing pool for purposes of a cost- sharing_agreement between petitioner and its foreign subsidiaries in support of its motion petitioner argues that as a matter of law respondent is prohibited from making an allocation with respect to the cost-sharing arrangement for the following reasons respondent is not aware of specific arm’s-length dealings where stock_option costs were shared respondent relies on opinion as opposed to factual support for inclusion of the at-the-money stock_options in the pool of costs sec_1_482-2 income_tax regs excludes expenses associated with the issuance of stock and petitioner allocated and apportioned the costs of nonintegral support services consistently using a reasonable method in keeping with sound accounting practices within the meaning of sec_1 b income_tax regs an at-the-money stock_option is issued at an exercise price pegged to the market_value on the issue_date accordingly if the market_value of the stock remains at the option issue_price or lower the option will not be exercised conversely if the market price exceeds the option issue_price the option would more likely be exercised q4e- respondent counters that sec_1_482-2 and b income_tax regs requires that all costs be included in cost-sharing_arrangements and all costs include employee stock_options and there are disputed material facts concerning whether arm’s-length parties would share the cost of stock_options granted to employees who performed the research_and_development for the transferred intangible background petitioner is the successor_in_interest to conner peripherals inc conner domestic which developed and manufactured hard disk drives for sale to personal computer manufacturers and others effective date conner domestic and its wholly owned foreign manufacturing subsidiary conner peripherals singapore ltd conner foreign entered into a cost-sharing agreement effective date conner domestic conner foreign and conner domestic’s wholly owned singapore corporation conner peripherals pte ltd entered into a new cost-sharing agreement for sharing research_and_development r d costs and the cost-sharing agreement was sec_1_482-2 income_tax regs was amended in and respondent refers to the amended version sec_1_482-2a income_tax regs in his materials petitioner on the other hand refers to the unamended version while the years we consider predate the amendment the amended version to the extent pertinent here has not been changed accordingly the references used by the parties are interchangeable - - terminated pursuant to the new agreement the three corporations shared dollar_figure million dollar_figure million and dollar_figure million of r d costs for the development of a new generation of disk drives for and respectively in connection with an audit respondent challenged certain of the allocations under the cost-sharing agreement agreement was reached with respect to all determined allocations with the exception of respondent’s determination that the value or cost of stock_options granted to conner domestic’s employees had to be included in the cost-sharing pool petitioner contended that arm’ s-length parties would not share the cost if any of employee stock_options and respondent was not aware of any arm’ s-length cost-sharing arrangement where the parties shared the cost incurred with respect to the grant of an at-the-money stock_option to the employees of one of the parties discussion summary_judgment is an appropriate means by which to decide a legal issue if the pleadings admissions and other materials including affidavits demonstrate that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir summary_judgment is a device used to expedite litigation but it is not a substitute for a trial in that disputes over factual issues are -- - not to be resolved in such proceedings see 78_tc_412 61_tc_861 the party moving for summary_judgment has the burden of showing the absence of a genuine issue as to any material fact see shiosaki v commissioner supra the dispute here concerns a cross-border transfer of intangibles by a domestic parent to its foreign subsidiaries under the regulations in effect for the years under consideration if a group of controlled entities participated in a bona_fide cost-sharing arrangement as to the development of intangibles then the district_director is limited in his approach to reallocation sec_1_482-2 income_tax regs in particular the regulation provides that if there is a bona_fide cost-sharing arrangement then the district_director shall not make allocations with respect to such acquisition of intangibles except as may be appropriate to reflect each participant’s arm’s length share of the costs and risks of developing the property id the regulation goes on to direct that cost-sharing_arrangements will be considered arm’s length where the terms and conditions are comparable to those which would have been adopted by unrelated parties similarly situated had they entered into such an arrangement id there is no disagreement about the bona fides of the cost-sharing agreements between the - controlled entities in this case respondent and petitioner have also resolved their differences regarding several other reallocations determined by respondent the only question presented is whether the controlled entities must share the cost if any of the domestic parent’s stock_options given to the parent’s employees who performed research_and_development regarding particular intangibles petitioner argues that where a bona_fide cost-sharing arrangement exists sec_1_482-2 income_tax regs requires respondent to have a factual predicate in order to make any allocations petitioner also points out that respondent has admitted that he does not have evidence or knowledge of an actual arm’ s-length transaction where stock_option costs were shared respondent instead relies on an affidavit containing an expert’s opinion that options are part of the costs that would be shared between arm’s-length parties where a bona_fide cost- sharing arrangement exists petitioner contends that respondent may not rely solely on an expert’s opinion as a basis for a stock_option cost-sharing allocation petitioner also argues that respondent’s expert’s opinion is unreliable under the standard set forth in 509_us_579 and related cases additionally petitioner contends that even if the expert’s opinion was acceptable and or admissible it is opinion and not fact and therefore could --- - not be the basis for a genuine issue as to a material fact so as to preclude the use of summary_judgment petitioner contends that it has shown that stock_option costs would not be shared in an arm’s-length transaction petitioner’s proof on this point consists of the experiences of its officers and employees some of whom have worked for or with unrelated third parties petitioner also relies on the fact that the federal acquisition regulations system fars classifies qualifying_employee stock_purchase_plans as noncompensatory that classification precludes payment by the federal government for costs of qualified_employee stock_options in connection with contracts governed by fars because fars governs all civil and military federal executive branch contracts with private business for goods and services petitioner reasons that a large number of arm’ s-length transactions do not include the cost-sharing of employee stock_options respondent counters that the regulations provide that all costs should be included and that stock_option costs are costs that may be allocated in addition respondent relies on an expert’s opinion that stock_option costs would be accounted for in an arm’s-length business relationship respondent also relies on what he believes are analogous court opinions in which the stock_options have been treated as compensation or as part of the consideration for a transaction finally respondent contends --- - that the fars contracts are not comparable to the circumstances in this case the parties’ disagreement raises several questions about the regulations firstly we must consider whether the commissioner must be aware of an actual arm’s-length transaction before allocating costs between controlled entities that have a bona_fide cost-sharing arrangement secondly if an actual arm’ s-- length example is not required then we must decide whether the commissioner must possess facts and or admissible evidence before making such an allocation we do not agree with petitioner’s perception that respondent would have to be aware of an actual arm’s-length transaction as a prereguisite to making any allocations sec_1_482-2 income_tax regs limits the commissioner’s ability to make an allocation in the case of a bona_fide cost-sharing arrangement to the appropriate reflection of each participant’s arm’s--length share of the costs and risks of developing the property the regulation goes on to direct that cost-sharing_arrangements will be considered arm’s length where the terms and conditions are comparable to those which would have been adopted by unrelated parties similarly situated had they entered into such the parties have raised several other factual and or legal questions that need not be addressed in the setting of this summary_judgment motion because of our conclusion that there is a genuine issue as to a material fact -- - an _ arrangement emphasis added accordingly there is no requirement that the commissioner have actual knowledge of an arm’ s-length situation as a prerequisite to the determination of an allocation in the case of a cost-sharing arrangement in addition the regulatory standard does not require that the commissioner rely on fact as opposed to opinion before making an allocation where there is a bona_fide cost-sharing arrangement there is no specific minimum standard prerequisite to the commissioner’s determination that an allocation should be made such a determination however may ultimately be found to be arbitrary capricious or unreasonable but that standard is not the threshold enabling the commissioner’s determination that an allocation should be made we do not conclude that respondent’s determination is or is not well founded likewise we do not in the context of this opinion accept agree with or disagree with respondent’s expert’s opinion we must however observe that for better or for worse expert witnesses have become the prognosticators and the bane of transfer_pricing cases both parties may rely on expert advice opinions in reaching their conclusions and or defending their positions here we will be engaged in deciding whether the sharing of stock_option costs is a circumstance comparable to those which would have been adopted by unrelated parties sec_1 d income_tax regs petitioner from a limited universe of information has attempted to show that it is not aware of an arm’ s-length transaction where the costs of stock_options were shared ie that its officers and employees are not aware of any circumstances where costs of stock_options have been shared in petitioner’s experiences and in those of employees who have experience with other companies through government fars contract standards petitioner has attempted to show that some portion of the potential universe of unrelated arm’ s-length research_and_development transactions did not involve the sharing of the cost of employee stock_options in the context of a partial summary_judgment motion we should not undertake the role of a fact finder in sucha setting a judge should not engage in credibility determinations weighing the evidence or drawing inferences from the facts that the moving and nonmoving parties present see 477_us_242 85_tc_527 as significantly the evidence of the non-movant is to be believed and all justifiable inferences are to be drawn in his favor anderson v liberty lobby inc supra pincite see also 398_us_144 94_tc_491 neither party has advanced evidence or affidavits completely resolving as a factual matter the question of whether arm’ s-- length parties to a similar transaction would share the cost of employee stock_options there are also questions about whether the options had any cost to petitioner at the time of issuance and or the appropriate time to measure the cost of the stock_options under these circumstances we are compelled to hold that there is a genuine dispute about material facts we cannot say that either party has presented or had the opportunity to fully present facts or other evidence adequately addressing for the benefit of a fact finder whether the regulatory standard has been met accordingly this matter is not ripe for summary adjudication and further development and or a trial may be necessary to resolve the disputed factual aspects of this case as to petitioner’s argument that there is no genuine dispute about a material fact because respondent relies solely on opinion evidence we disagree with petitioner’s perspective petitioner chooses to focus on the means by which respondent may attempt to convince the court that his determination is well founded and or that his determination is based on conditions that are comparable to those that would have been adopted by unrelated parties similarly situated had they entered into such an arrangement even though an expert’s opinion may be hearsay e not based on the expert’s personal knowledge but on his perception of the operative facts of a case courts may rely on the expert’s affidavits in denying motions for summary_judgment see 864_f2d_1454 9th cir vacated and remanded 490_us_1087 see also newhouse broad corp v commissioner tcmemo_2000_270 as explained above under the regulations respondent is not required to present an actual example of an arm’s-length transaction where the costs of employee stock_options were shared petitioner if it follows its present approach will try to show that such costs are not shared by proving a negative ie no transactions where there was cost sharing respondent on the other hand if he follows his present approach will attempt to show by means of expert opinion that such costs would or should be shared within the meaning of the regulations obviously an expert’s opinion and or testimony is generally not admissible as fact because he or she generally renders opinions after the fact nevertheless experts’ opinions are received for the purpose of assisting the trier of fact in reaching a factual conclusion our conclusion that there remains a genuine dispute about a material fact does not presume that respondent’s expert s is qualified or that the opinion s is necessarily helpful or we note however that such a showing would be preferred to opinion evidence admissible but that such questions cannot be decided in the context of this summary_judgment motion likewise petitioner’s proposed evidence of the nonexistence of such an arm’s--length sharing of stock_option costs is not being judged at this time to reflect the foregoing an order will be issued denying petitioner’s motion for partial summary_judgment regarding the sec_482 stock-option cost-- sharing issue
